DETAILED ACTION
In response to communication filed on 12 March 2019, this is the first Office Action of the merits. Claims 1-20 are canceled. Claims 21-40 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Also, according to MPEP 608.01(b)(I.C.) “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” However, the current abstract mentions “Embodiments are disclosed for fast data fetching and rendering” that requires correction. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The current specification in [0048] mentions “firs user’s profile” should read as –first user’s profile-- as it appears to be a typographical error. 

Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35 mentions “the presenting unit if further configured” should read as -- the presenting unit is further configured-- as it appears to a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 31-33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US 2012/0254720 A1, hereinafter “Hamm”) in view of Mukkamala et al. (US 2009/0037430 A1, hereinafter “Mukkamala”) further in view of Wester (US 2011/0301979 A1, hereinafter “Wester”).

Regarding claim 31, Hamm teaches
A system for managing data for graphical rendering, comprising: (see Hamm, [0010] “systems for updating web pages and RIAs”; [0002] “Rich Internet Application ("RIA") is a website, application, game, widget, etc., that can dynamically load content, such as page content or advertising, without reloading the entire website or application”). 
a graphical user interface, including an input device and an output device; and (see Hamm, [0017] “allowing the RIA to provide a more dynamic and responsive user interface”; [0044] “Computing device 510 additionally has memory 512, an input controller 516, and an output controller 515”).
a processor and memory cooperating to function as: (see Hamm, [0044] “Computing device 510 has one or more processing device 511 designed to process instructions… couples components of computing device 510, including processor 511, memory 512”). 
a first receiving unit configured to receive a request from a user to view or update graphical content (see Hamm, [0012] “computing device transmits a request for new content for the page. New content may be content in addition to what was previously on the page or refreshed content to replace existing content on a page”; [0013] “receives the transmitted request”; [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) rendered from data stored in a remote master database, (see Hamm, [0014] “A computing device may then request the content to insert in each page element, for example by querying a local or remote database, and generate each page element”).
an identifying unit configured to… (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) determine the page elements to be updated for all data stored in the remote master database that are likely to be fetched due to the request; (see Hamm, [0028] “a server computing device may then process rules to determine the page element to be updated and the appropriate content for the updated the page element”; [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”).
a submitting unit configured to... (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) process query to the server system (see Hamm, [0023] “a rule for "querySearch" may indicate that a database on the server side should be queried for records”) to reduce network requests to the server system; (see Hamm, [0032] “Such embodiments may reduce consumption of server-side resources”).
a second receiving unit configured to receive a query result corresponding to… (see Hamm, [0023] “Search results page element 320, results count page element 330 and ad 340 may all be packaged in a single response file, the response file including metadata indicating each page element name and where each respective page element is to be inserted into the webpage. The server computing device may then transmit the response file back to the from the server system; and (see Hamm, [0023] “Search results page element 320, results count page element 330 and ad 340 may all be packaged in a single response file, the response file including metadata indicating each page element name and where each respective page element is to be inserted into the webpage. The server computing device may then transmit the response file back to the client computing device”).
a saving unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) save information in the local database (see Hamm, [0038] “the past page elements and metadata may be stored locally”; [0029] “A server computing device may include one or more local databases or other data stores”).    
Hamm does not explicitly teach wherein a local database is substantially synchronized, via a server system, with the remote master database; identify a group query for all data stored; submit the group query; to receive a query result corresponding to the group query; save the query result in the local database. 
However, Mukkamala discloses synchronization process and also teaches
wherein a local database is substantially synchronized, via a server system, with the remote master database; (see Mukkamala, [0136] “for synchronizing a remote database (such as the enterprise database 108) with a local database (such as a local database in a mobile device 212)”).
save the query result in local database (see Mukkamala, [0100] “Data services 304 performs queries over data sources 404, and transforms and caches data retrieved from data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of synchronizing local and remote database along with saving query results locally as being disclosed and taught by Mukkamala in the system taught by Hamm to yield the predictable results of providing intelligent data fetching and/or synchronization processes to ensure that pertinent device data is provided to the user on a timely basis (see Mukkamala, [0047] “include intelligent data fetching and/or synchronization processes to better ensure that pertinent device data 110 is provided to the mobile user on a timely basis”).
The proposed combination of Hamm and Mukkamala does not explicitly teach identify a group query for all data stored; submit the group query; to receive a query result corresponding to the group query. 
However, Wester discloses group queries and also teaches
identify a group query for the selection (see Wester, [0038] “configured so that all the queries 300 which are selected to be made could be run simultaneously or sequentially, or they could be grouped together and run sequentially”).
submit the group query (see Wester, [0029] “the software 10 employs processing queries 300… These processing queries 300 utilize claim records 100 within file 200 as the basis of the collection of one or more queries 300', 300", and 300"', etc. of the benefit provider's database 500”).
determine the results of the group query (see Wester, [0038] “that the queries 300 selected, the order in which they are performed, and the groupings of queries can be adapted or modified, depending on results returned from the queries 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of group queries, as being disclosed 
Claims 21 and 40 incorporate substantively all the limitations of claim 31 in a method (see Hamm, [0010] “methods… for updating web pages and RIAs”; [0002] “Rich Internet Application ("RIA") is a website, application, game, widget, etc., that can dynamically load content, such as page content or advertising, without reloading the entire website or application”) and computer-readable medium form (see Hamm, [0044] “computer readable instructions (i.e., code) stored on a storage device 513. By processing instructions, processing device 511 may perform the steps set forth in data flow 100”; [0010] “methods… for updating web pages and RIAs”; [0002] “Rich Internet Application ("RIA") is a website, application, game, widget, etc., that can dynamically load content, such as page content or advertising, without reloading the entire website or application”) respectively and are rejected under the same rationale.

	Regarding claim 32, the proposed combination of Hamm, Mukkamala and Wester teaches
	the processor and the memory further cooperating to function (see Hamm, [0044] “Computing device 510 has one or more processing device 511 designed to process instructions… couples components of computing device 510, including processor 511, memory 512”) as a trimming unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) trim a portion of the group query when an additional query result corresponding to the portion is available in the local database (see Mukkamala, [0140] “generating query code, the query code operable to 
	Claim 22 incorporates substantively all the limitations of claim 32 in a method form and is rejected under the same rationale.

	Regarding claim 33, the proposed combination of Hamm, Mukkamala and Wester teaches
	the processor and the memory further cooperating to function as: (see Hamm, [0044] “Computing device 510 has one or more processing device 511 designed to process instructions… couples components of computing device 510, including processor 511, memory 512”).
a determining unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) determine one or more items in the query result to be changed based on the request; and (see Hamm, [0033] “a rule may limit the content for search results page element 320 to include only laptops sold within a certain geographical area centered around the client computing device”). 
an updating unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) update the one or more items in the query results based on the request (see Hamm, [0033] “rules to provide a website with the most relevant page element content, ad content, or other content… a rule may limit the content for search results page element 320 to include only laptops sold within a certain geographical area centered around the client computing device. Such rules may be particularly useful to a user of a mobile computing device where a specific geographic location, for example based on global position satellites ("GPS"), may be provided in the request”).
	Claim 23 incorporates substantively all the limitations of claim 33 in a method form and is rejected under the same rationale.

Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm, Mukkamala and Wester in view of Sitrick et al. (US 2013/0024418 A1, hereinafter “Sitrick”).

Regarding claim 34, the proposed combination of Hamm, Mukkamala and Wester teaches
the processor and the memory further cooperating to function as: (see Hamm, [0044] “Computing device 510 has one or more processing device 511 designed to process instructions… couples components of computing device 510, including processor 511, memory 512”).
a determining unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) determine one or more changes to the data stored in the local database resulting from the request; and (see Mukkamala, [0154] “Change sets indicate that an entity has been modified by an operation… If the change sets show that additional row insertions, deletions, or updates were made in the local database”). 
a presenting unit configured to… (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) the one or more changes are synchronized with the remote master database (see Mukkamala, [0136] “for synchronizing a remote database (such as the enterprise database 108) with a local database (such as a local database in a mobile device 212)”).
The proposed combination of Hamm, Mukkamala and Wester does not explicitly teach present, to the user before the one or more changes are synchronized with the remote master database, updated graphical content based on the one or more changes to enable the user to see a result of the one or more changes before the one or more changes are synchronized. 

	present, to the user before the one or more changes are synchronized with the remote master database, updated graphical content based on the one or more changes to enable the user to see a result of the one or more changes before synchronizing (see Sitrick, [0425] “The local display presentations can show the combined collaboration display presentation during and between updating, or it can show new inputs by its respective user as overlays atop the then being shown display presentation for each user based upon its local layer storage (which of course has all data needed for that user even before synchronizing, making it possible to show new inputs by its respective user as overlays atop the then being shown display presentation for each user based upon its local layer storage)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of presenting updated information before synchronizing as being disclosed and taught by Sitrick in the system taught by Hamm, Mukkamala and Wester to yield the predictable results of providing an efficient, real-time document collaboration system (see Sitrick, [0020] “This invention provides for an efficient, real-time document collaboration system that provides an unique ability to separate the input of users and provide customized and dynamic presentations of the document with edits to each user”).
Claim 24 incorporates substantively all the limitations of claim 34 in a method form and is rejected under the same rationale.

Regarding claim 35, the proposed combination of Hamm, Mukkamala, Wester and Sitrick teaches
the processor and the memory further cooperating to function as: (see Hamm, [0044] “Computing device 510 has one or more processing device 511 designed to process 
a third receiving unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) receive an additional request for viewing data that is related to the update and is not visible; and (see Sitrick, [0314] “Each subsequent said evolved display presentation is comprised of selected additional ones of the respective user annotations that are not already in the evolved display presentation which is currently being shown in the current combined display presentation, combined with a display image of the selected additional ones of the respective user annotations, which selected additional ones of the respective user annotations are aligned to and overlaid atop of the currently being shown evolved base core image, to generate the combined display presentation as previously described herein”).
a retrieving unit configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) retrieve the certain data from the local database, (see Mukkamala, [0147] “Each of these applications may access, either in turn or simultaneously, the mobile 212's local database”) wherein the presenting unit if further configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) present additional graphical content (see Sitrick, [0321] “The subsequent display image is comprised of (at least at a minimum the addition of) an image of selected ones of user annotations that are not currently already included in the initial display image. An updated combined display presentation provides a display image of the selected ones of user annotations shown as aligned to and overlaid atop of the initial display image”) based on the certain data (see Mukkamala, [0147] “Each of these applications may access, either in turn or simultaneously, the mobile 212's local database”). The motivation for the proposed combination is maintained.
Claim 25 incorporates substantively all the limitations of claim 35 in a method form and is rejected under the same rationale.

Claims 26-30 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm, Mukkamala and Wester in view of Raitto et al. (US 2014/0280373 A1, hereinafter “Raitto”).

Regarding claim 36, the proposed combination of Hamm, Mukkamala and Wester teaches
the group query comprises (see Wester, [0038] “configured so that all the queries 300 which are selected to be made could be run simultaneously or sequentially, or they could be grouped together and run sequentially”).
the identifying unit is configured to (see Hamm, [0043] “execute modules corresponding to data flow… steps may be performed by more than one module”) identify the group query by: (see Wester, [0038] “configured so that all the queries 300 which are selected to be made could be run simultaneously or sequentially, or they could be grouped together and run sequentially”).
generating, based on the request,… (see Hamm, [0012] “computing device transmits a request for new content for the page. New content may be content in addition to what was previously on the page or refreshed content to replace existing content on a page”) in the remote master database… (see Hamm, [0023] “a database on the server side”) in the remote master database (see Hamm, [0023] “a database on the server side”). 
The proposed combination of Hamm, Mukkamala and Wester does not explicitly teach a hierarchy of database queries; and a root database query; and generating the hierarchy of database queries by expanding the root database query based on one or more composition relationships between at least a first type of object stored in the remote master database and a second type of object stored in the remote master database.
However, Raitto discloses hierarchy of queries and also teaches
a hierarchy of database queries; and (see Raitto, [0023] “By grouping the execution of the database queries according to the hierarchies”).
a root database query; and generating the hierarchy of database queries by expanding the root database query based on one or more composition relationships (see Raitto, [0078] “The query set of hierarchy 180A includes the queries reflected by statement description 127A and 127B, which are represented by root node 182 and child node 184, respectively. Root node 182 describes access to a parent database object set, or the columns "my_field1", "my_field2", and "my_field3". All queries in the query set describe access to database objects within the parent database object set. In other words, the parent database object set contains all possible data references for the entire hierarchy”) between at least a first type of object stored in a table (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table) and a second type of object stored in table (see Raitto, Fig. 1B – my_field3 has datatype VARCHAR stored in My_table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hierarchy of database queries based on the relationships as being disclosed and taught by Raitto in the system taught by Hamm, Mukkamala and Wester to yield the predictable results of improving the execution time of each hierarchy of query (see Sitrick, [0024] “To analyze the imported workload capture files, the same hierarchies used for the virtual cache may be used. Each hierarchy is further associated with a value corresponding to a total execution time improvement and a cost corresponding to a size of the objects that are referenced by the hierarchy, as expressed in the alternative database system”).
Claim 26 incorporates substantively all the limitations of claim 36 in a method form and is rejected under the same rationale.

Regarding claim 37, the proposed combination of Hamm, Mukkamala, Wester and Raitto teaches
wherein the one or more composition relationships are stored in one or more component files comprising (see Raitto, [0078] “The query set of hierarchy 180A includes the queries reflected by statement description 127A and 127B, which are represented by root node 182 and child node 184, respectively. Root node 182 describes access to a parent database object set, or the columns "my_field1", "my_field2", and "my_field3". All queries in the query set describe access to database objects within the parent database object set. In other words, the parent database object set contains all possible data references for the entire hierarchy”) instructions for fetching (see Hamm, [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”; [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) objects of the first type (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table). The motivation for the proposed combination is maintained. 
Claim 27 incorporates substantively all the limitations of claim 37 in a method form and is rejected under the same rationale.

Regarding claim 38, the proposed combination of Hamm, Mukkamala, Wester and Raitto teaches
the one or more component files comprising a component comprising instructions (see Raitto, [0078] “The query set of hierarchy 180A includes the queries reflected for fetching data of (see Hamm, [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”; [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) one or more objects of the first type, (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table) the instructions for fetching the data of (see Hamm, [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”; [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) the one or more objects of the first type (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table) requiring data of (see Raitto, [0023] “By grouping the execution of the database queries according to the hierarchies, all of the required data”) one or more objects of the second type (see Raitto, Fig. 1B – my_field2 and my_field3 have datatype VARCHAR stored in My_table). The motivation for the proposed combination is maintained. 
Claim 29 incorporates substantively all the limitations of claim 38 in a method form and is rejected under the same rationale.



claim 39, the proposed combination of Hamm, Mukkamala, Wester and Raitto teaches
the one or more component files comprising a component comprising instructions (see Raitto, [0078] “The query set of hierarchy 180A includes the queries reflected by statement description 127A and 127B, which are represented by root node 182 and child node 184, respectively. Root node 182 describes access to a parent database object set, or the columns "my_field1", "my_field2", and "my_field3". All queries in the query set describe access to database objects within the parent database object set. In other words, the parent database object set contains all possible data references for the entire hierarchy”) for rendering data of (see Hamm, [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) one or more objects of the first type, (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table) the instructions for rendering the data of (see Hamm, [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) the one or more objects of the first type (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table) requiring data of (see Raitto, [0023] “By grouping the execution of the database queries according to the hierarchies, all of the required data”) one or more objects of the second type (see Raitto, Fig. 1B – my_field2 and my_field3 have datatype VARCHAR stored in My_table). The motivation for the proposed combination is maintained.
Claim 30 incorporates substantively all the limitations of claim 39 in a method form and is rejected under the same rationale.

claim 28, the proposed combination of Hamm, Mukkamala, Wester and Raitto teaches
wherein the one or more components comprise: (see Hamm, [0044] “components of computing device 510”). 
a first component comprising (see Hamm, [0044] “components of computing device 510”) instructions for fetching data of (see Hamm, [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”; [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) one or more objects of the first type; (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table).
a second component comprising (see Hamm, [0044] “components of computing device 510”) instructions for rendering the data of (see Hamm, [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) the one or more objects of the first type; (see Raitto, Fig. 1B – my_field1 has datatype BIGINT stored in My_table).
a third component comprising (see Hamm, [0044] “components of computing device 510”) instructions for fetching data of (see Hamm, [0030] “a single triggering activity event may refresh or fetch additional content for multiple page elements”; [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) one or more objects of the second type; and (see Raitto, Fig. 1B – my_field2 and my_field3 have datatype VARCHAR stored in My_table).
a fourth component comprising (see Hamm, [0044] “components of computing device 510”) instructions for rendering the data of (see Hamm, [0015] “may identify each creative and instruct the page where each creative may be inserted… instructing the page what creatives or other content is included in the response and instructing the page where the creatives or other content are to be inserted in the page”) the one or more objects of the second type (see Raitto, Fig. 1B – my_field2 and my_field3 have datatype VARCHAR stored in My_table). The motivation for the proposed combination is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156